                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 DAVID ANTHONY CAMERON, JR.,

         Petitioner,                                   Case No. 2:17-cv-10624
                                                       Honorable Laurie J. Michelson
 v.                                                    Magistrate Judge David R. Grand

 SHERMAN CAMPBELL,

         Defendant.


 OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
          [1] AND DENYING CERTIFICATE OF APPEALABILITY


       Following a bench trial in Michigan state court, David Anthony Cameron, Jr., was

convicted of assault with intent to do great bodily harm less than murder, felon in possession of a

firearm, and felony firearm. He received a lengthy prison sentence. Through counsel, he has filed

a petition for writ of habeas corpus under 28 U.S.C. § 2254, raising eight claims for relief. The

Court denies the petition and declines to issue a certificate of appealability.

                                                  I.

       Cameron waived his right to a jury trial and was tried before a Washtenaw County Circuit

Court judge. This Court recites the relevant facts relied upon by the Michigan Court of Appeals,

which are presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1), see Wagner v.

Smith, 581 F.3d 410, 413 (6th Cir. 2009).

       Defendant’s convictions arise out of an assault he committed against the victim, the
       manager of an apartment complex. Defendant entered the management office with
       a handgun and assaulted the victim by forcing her up against a wall and pressing
       the gun into the side of her face. With the gun pressed firmly into her cheek,
       defendant told the victim to “quit f with his people.” Defendant was upset because
       the victim had sent eviction notices to some of his friends. Defendant told the victim
       that if he came back, he would kill her and her daughter. Defendant then “bashed”
       the victim’s head into the wall and left the office. The victim passed out and woke
       up on the floor shortly thereafter. She suffered a concussion.

       Although she later identified defendant as her attacker, the victim told a 9-1-1
       operator and police officers that she did not know her assailant. Eventually, about
       two weeks after meeting with a composite sketch artist, the victim identified
       defendant in a police photograph lineup. At trial, the victim testified that defendant
       was the man who attacked her and she explained that she initially declined to
       identify defendant because she was afraid of him. The victim stated that she decided
       to identify defendant during the photographic array because she was tired of living
       in fear.

       Defendant was later arrested and police searched a home that he owned in Detroit.
       During the search, police officers discovered two handguns at the house that were
       admitted at trial. At trial, defendant denied that he owned the guns and denied
       involvement in the assault.

People v. Cameron, No. 306391, 2013 WL 951213, at *1 (Mich. Ct. App. Feb. 26, 2013).

       On August 12, 2011, the court found Cameron guilty of assault with intent to commit

murder, Mich. Comp. Laws § 750.83, felon in possession of a firearm, Mich. Comp. Laws

§ 750.224f, and felony firearm, Mich. Comp. Laws § 750.227b. (ECF No. 5-6, PageID.315–319.)

The court sentenced him as a fourth habitual offender to 10.5 to 30 years for the assault conviction

and for the felon in possession conviction, to be served consecutively to 2 years for the felony-

firearm conviction. (ECF No. 5-7, PageID.342.)

       Cameron filed a motion for a new trial or Ginther hearing and a motion for resentencing.

The trial court denied the motion for a new trial or Ginther hearing but granted his motion for

resentencing with respect to the felon in possession conviction. (See ECF No. 5-8.) The trial court

resentenced Cameron to 8 to 30 years for felon in possession. (ECF No. 5-9, PageID.383.)

       Cameron filed an appeal of right in the Michigan Court of Appeals raising seven claims

through appellate counsel and two claims in a pro se brief. The Michigan Court of Appeals vacated

Cameron’s conviction and sentence for assault with intent to commit murder based upon

insufficient evidence. Cameron, 2013 WL 951213 at *13. The court of appeals remanded the case

                                                 2
to the trial court with instructions to enter a conviction of assault with intent to do great bodily

harm less than murder and to resentence Cameron on that offense and on the felon in possession

conviction. Id. The court of appeals affirmed Cameron’s convictions in all other respects. The

Michigan Supreme Court denied leave to appeal. People v. Cameron, 836 N.W.2d 171 (Mich.

2013) (mem.).

       On remand, Cameron was resentenced to 108 months to 30 years for assault with intent to

do great bodily harm less than murder and 77 months to 30 years for felon in possession. (ECF

No. 5-12, PageID.671–672.) He filed an appeal of right in the Michigan Court of Appeals

challenging his resentencing on two grounds. The Michigan Court of Appeals affirmed Cameron’s

sentences. People v. Cameron, No. 320592, 2015 WL 4390767 (Mich. Ct. App. July 16, 2015),

leave denied, 875 N.W.2d 203 (Mich. 2016) (mem.).

       Cameron then filed this habeas petition through counsel, raising eight claims: (i)

insufficient evidence supported Cameron’s conviction for assault with intent to commit great

bodily harm; (ii) Cameron’s right to a fair trial was violated by an ex parte communication between

the government and trial court judge; (iii) counsel was ineffective in failing to withdraw the waiver

of a jury trial or to move for recusal of the trial court judge following ex parte communication; (iv)

counsel was ineffective in failing to challenge the search warrant; (v) counsel was ineffective in

failing to investigate the victim’s background and to impeach her with the preliminary examination

transcript; (vi) counsel was ineffective for failing to object to the admission of the 911 tape; (vii)

the trial court improperly rescored the offense variables in sentencing on remand; and (viii) on

remand, the trial court improperly scored the sentencing guidelines and imposed a sentence

exceeding the guidelines.

                                                 II.



                                                  3
       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) (and 28 U.S.C. § 2254 in

particular) “confirm[s] that state courts are the principal forum for asserting constitutional

challenges to state convictions.” Harrington v. Richter, 562 U.S. 86, 103 (2011); see also Cullen

v. Pinholster, 563 U.S. 170, 182 (2011). If a claim was “adjudicated on the merits in State court

proceedings,” this Court cannot grant habeas corpus relief on the basis of that claim “unless the

adjudication of the claim . . . resulted in a decision” (1) “that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States” or (2) “that was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” See 28 U.S.C. § 2254(d). The focus of

this standard “is not whether a federal court believes the state court’s determination was incorrect

but whether that determination was unreasonable—a substantially higher threshold.” Schriro v.

Landrigan, 550 U.S. 465, 473 (2007). “AEDPA thus imposes a highly deferential standard for

evaluating state-court rulings and demands that state-court decisions be given the benefit of the

doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal citations and quotation marks omitted).

       “A state court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington, 562 U.S. at 101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Also,

a state-court’s factual determinations are presumed correct on federal habeas review, 28 U.S.C.

§ 2254(e)(1), and review is “limited to the record that was before the state court.” Pinholster, 563

U.S. at 181.




                                                 4
                                                 III.

                                                 A.

       Cameron’s first claim concerns the sufficiency of the evidence. He argues that insufficient

evidence supported his convictions for assault with intent to murder and assault with intent to cause

great bodily harm less than murder. There is no basis for Cameron to challenge the evidentiary

sufficiency for assault with intent to murder as that conviction was vacated on that very ground by

the Michigan Court of Appeals. See Cameron, 2013 WL 951213 at *2–3.

       As for Cameron’s claim that insufficient evidence supports the assault with intent to do

great bodily harm conviction, the Warden argues this claim is unexhausted. The doctrine of

exhaustion of state remedies requires state prisoners to present all claims to the state courts before

raising the claims in a federal habeas corpus petition. See 28 U.S.C. § 2254(b)(1); O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999). To be properly exhausted, each habeas claim must have been

fairly presented to the state court of appeals and to the state supreme court. Wagner v. Smith, 581

F.3d 410, 414 (6th Cir. 2009). It is not surprising that Cameron did not challenge the sufficiency

of the evidence to support his assault with intent to do great bodily harm conviction in the Michigan

Court of Appeals on his first direct appeal. He had not yet been convicted of that crime. But

Cameron did raise this claim in his application for leave to appeal in the Michigan Supreme Court.

In the unique circumstances of this case, this may have been sufficient to exhaust his state court

remedies. But the Court need not decide this issue, as the sufficiency of the evidence claim lacks

merit and a court can decide an unexhausted claim where that claim is plainly meritless. See

Granberry v. Greer, 481 U.S. 129, 131 (1987).

       Under Michigan law, “[t]he elements of assault with intent to do great bodily harm less

than murder are: ‘(1) an attempt or threat with force or violence to do corporal harm to another (an



                                                  5
assault), and (2) an intent to do great bodily harm less than murder.’” People v. Brown, 703 N.W.2d

230, 236 (Mich. Ct. App. 2005) (footnote and emphasis omitted) (quoting People v. Parcha, 575

N.W.2d 316, 318 (1997). The Michigan Court of Appeals held that sufficient evidence supported

a conviction for this offense:

       [T]he trial court found that defendant assaulted the victim and physically injured
       her by “ramming” her face into a wall, causing a concussion, cuts, and a bloody
       nose. The court considered the threats defendant made “in the context of all that
       was occurring” and it concluded that defendant had the intent to kill the victim.
       While the evidence did not support the trial court’s finding with respect to the intent
       to kill, the evidence supported the trial court’s necessarily-included finding that
       defendant intended to inflict great bodily harm less than murder. As noted,
       defendant held the victim up against a wall and pushed a gun into her cheek.
       Defendant then pulled the victim’s head back, threatened her, then “bashed” her
       head into the wall causing the victim to lose consciousness and suffer a concussion.
       When the victim fell to the floor, defendant walked away, leaving the victim lying
       on the floor unconscious. This evidence showed beyond a reasonable doubt that
       defendant assaulted the victim with intent to cause serious injury of an aggravated
       nature.

Cameron, 2013 WL 951213 at *4.

       “Two layers of deference apply to habeas claims challenging evidentiary sufficiency.”

McGuire v. Ohio, 619 F.3d 623, 631 (6th Cir. 2010) (citing Brown v. Konteh, 567 F.3d 191, 204–

05 (6th Cir. 2009)). First, the Court “must determine whether, viewing the trial testimony and

exhibits in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” Brown, 567 F.3d at 205 (citing

Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Second, if the Court were “to conclude that a

rational trier of fact could not have found a petitioner guilty beyond a reasonable doubt, on habeas

review, [the Court] must still defer to the state appellate court’s sufficiency determination as long

as it is not unreasonable.” Id. In short, “deference should be given to the trier-of-fact’s verdict, as

contemplated by Jackson; [then] deference should be given to the [state court’s] consideration of




                                                  6
the trier-of-fact’s verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir.

2008) (citation omitted).

        Cameron does not show that the state court’s decision was unreasonable nor does he call

into doubt any of the state court’s factual determinations. In light of the deference owed to the state

court’s decision, the Court concludes that Cameron fails to clear the burdensome, “nearly

insurmountable hurdle” for petitioners who seek habeas relief on sufficiency-of-the-evidence

grounds. Davis v. Lafler, 658 F.3d 525, 534 (6th Cir. 2008) (internal citation omitted).

                                                   B.

        Cameron’s second claim concerns a search warrant permitting a search of his home which

was signed by the trial judge. Cameron waived his right to a jury trial on April 6, 2011. (ECF No.

5-3.) Approximately two months later, the trial judge signed a search warrant permitting a search

of Cameron’s home. The application for a search warrant was supported by a detective’s ten-page

affidavit describing the items sought in the search and other facts to show probable cause.

Cameron, 2013 WL 951213 at *5. Cameron alleges that the affidavit also included background

information about Cameron which was highly prejudicial. (ECF No. 6, PageID.822.) Cameron

argues that the presentation of the search warrant application to the same judge who acted as a trier

of fact denied him his right to a fair and impartial trial.

        Defense counsel argued on the first day of trial that Cameron would not have waived a jury

trial if the warrant application with all of its damaging information had been submitted to the court

before the waiver. (ECF No. 5-6, PageID.138.) The trial court found nothing improper in the

presentation of the search warrant. The trial judge also noted that he did not have any independent

recollection of the specific details of the search warrant application or attached affidavit. (ECF No.

5-6, PageID.143.)



                                                   7
       The Michigan Court of Appeals held that Cameron’s right to a fair trial and impartial

factfinder was not violated:

       Defendant was not denied a fair and impartial trial. Here, defendant effectively
       waived his right to a jury trial in accord with the requirements of MCR 6.402(B).
       Moreover, defendant was not denied the right to a fair and impartial trier of fact
       where, although the trial court viewed the search warrant and accompanying
       affidavit, defendant cannot overcome the presumption that the trial court was
       impartial. First, we presume that the trial court ignored the inadmissible evidence
       contained in the affidavit and decided the case solely on admissible evidence. Id.
       Second, before trial began, the trial court expressly stated that it had no recollection
       of the information contained in the affidavit. Further, in rendering its verdict, the
       trial court stated that it considered and reviewed “the exhibits, the arguments by
       counsel, [and] notes regarding testimony. . . .” Thus, the record reveals that the trial
       court only considered evidence that was properly admitted. Consequently,
       defendant fails to overcome the presumption that the trial court was impartial and
       he is not entitled to relief.

Cameron, 2013 WL 951213 at *6.

       In this case, the trial judge’s exposure to the information in the search warrant did not deny

Cameron a fair trial. Judges in bench trials “routinely hear inadmissible evidence that they are

presumed to ignore when making decisions.” Harris v. Rivera, 454 U.S. 339, 346 (1981). See also

Rogers v. McMackin, 884 F.2d 252, 256 n.1 (6th Cir. 1989) (noting that judges are presumed to

consider only properly admitted evidence). In this case, the Court need not rest its decision on a

presumption. The trial judge plainly stated he did not recall the specifics of the search warrant.

Cameron offers no evidence to rebut the trial court’s statement or the presumption that a bench

trial judge considers only admissible evidence. Habeas relief is therefore denied on this claim.

                                                 C.

       Next, Cameron raises four ineffective assistance of counsel claims: (i) counsel failed to

move to withdraw the jury waiver or to recuse the trial judge; (ii) counsel failed to challenge the

search warrant; (iii) counsel failed to investigate the victim’s termination from her job and failed

to impeach her with prior inconsistent testimony; and (iv) counsel did not review a copy of the 911

                                                  8
call prior to its admission and failed to move to exclude the recording. The Michigan Court of

Appeals adjudicated these claims on the merits. See Cameron, 2013 WL 951213 at *9–12.

       An attorney renders constitutionally ineffective assistance where the attorney’s

performance was deficient and the deficient performance prejudiced the defense. Strickland v.

Washington, 466 U.S. 668, 687 (1984). An attorney’s performance is deficient if “counsel’s

representation fell below an objective standard of reasonableness.” Id. at 688. To establish that an

attorney’s deficient performance prejudiced the defense, the petitioner must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694.

       The standard for obtaining habeas corpus relief is “difficult to meet.” White v. Woodall,

572 U.S. 415, 419 (2014) (quoting Metrish v. Lancaster, 569 U.S. 351, 358 (2013)). In the context

of an ineffective assistance of counsel claim under Strickland, the standard is “all the more

difficult” because “[t]he standards created by Strickland and § 2254(d) are both highly deferential

and when the two apply in tandem, review is doubly so.” Harrington, 562 U.S. at 105 (internal

citations and quotation marks omitted). “[T]he question is not whether counsel’s actions were

reasonable”; but whether “there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.

                                                 i.

       Cameron argues that his attorney was ineffective because, after learning that the trial judge

signed the search warrant, counsel did not move to recuse the trial judge or move to withdraw the

jury waiver. The Michigan Court of Appeals found that counsel challenged the trial court’s

impartiality on essentially the same grounds raised on appeal. Cameron, 2013 WL 951213 at *9.



                                                 9
The court of appeals held counsel was not ineffective for failing to formally move for the trial

judge’s recusal because the trial judge was impartial and a motion to recuse would have therefore

been futile. Id. at *8. Finally, the court of appeals held that defense counsel’s decision not to move

to withdraw the jury waiver was a reasonable trial strategy. Id.

        The Michigan Court of Appeals’ decision was not contrary to or an unreasonable

application of Strickland. Counsel raised the question of the trial judge’s impartiality. The trial

judge affirmed his impartiality and stated that he did not recall the specific details of the search

warrant application. Further, the information contained in the affidavit supporting the search

warrant was also placed before the trial judge at the emergency bond hearing. The decision whether

to move to withdraw the jury waiver was a clear question of trial strategy. Once the trial judge

responded to the question of bias, it was not unreasonable or deficient for counsel to conclude that

a request for recusal or to withdraw the jury waiver was unnecessary.

                                                  ii.

        Cameron argues defense counsel should have challenged the search warrant because it

contained stale information and there was no probable cause to believe that the gun used in the

assault would still be in Cameron’s home. The Michigan Court of Appeals held that the facts giving

rise to the warrant were not stale and there was a substantial basis for the finding of probable cause.

Cameron, 2013 WL 951213 at *9. Because the state court held that the underlying Fourth

Amendment claim lacks merit, counsel cannot be held ineffective for failing to advocate a

meritless position. See Sutton v. Bell, 645 F.3d 752, 755 (6th Cir. 2011) (internal quotations

omitted) (“Given the prejudice requirement, counsel cannot be ineffective for a failure to raise an

issue that lacks merit.”).




                                                  10
                                                   iii.

       Cameron’s third ineffective assistance of counsel claim concerns defense counsel’s pretrial

investigation of the victim and his cross-examination of her. Cameron argues that had counsel

investigated the victim prior to trial he would have realized that she had been terminated from her

employment. This, he claims, would have been critical to the court’s assessment of her credibility.

The Michigan Court of Appeals denied this claim: “[E]ven assuming the victim was terminated

from her employment before trial, and assuming counsel should have known of that fact, defendant

fails to articulate how evidence of her termination would have made any difference at trial.”

Cameron, 2013 WL 951213 at *10. Cameron has not shown that an effective attorney would have

or could have discovered this information prior to trial. Nor has he articulated a way in which

failure to present this information prejudiced the defense other than a vague allegation that it would

have impeached the victim’s credibility. On this record, the state court’s decision was not contrary

to or an unreasonable application of Strickland.

       Cameron’s claim that counsel’s cross-examination of the victim was flawed is also

meritless. He argues that counsel should have impeached the victim’s trial testimony describing

the gun used in the assault with her preliminary examination testimony.

       During the preliminary examination, the victim described the gun in this way:

       It was black. It didn’t have a round like, you know, like a—a gun with a round
       barrel; it was more of a triangular sort of thing. And it was all black.

(ECF No. 5-2, PageID.93.) At trial, she was asked whether she had described the gun to police as

“a black handgun, similar to what police carry.” (ECF No. 5-6, Page.ID 208.) She responded:

       Yeah. It wasn’t – it wasn’t a regular gun with the – just a round barrel. It was more
       of a – like a rectangular with the hole in the middle of it like.

(ECF No. 5-6, Page.ID 208.)



                                                   11
       The Michigan Court of Appeals concluded that the victim’s description of the gun was the

same at trial as it was at the preliminary examination. Cameron, 2013 WL 951213 at *10. Although

the two descriptions were not identical, they were substantially similar enough that the state court’s

decision is not contrary to or an unreasonable application of Strickland. Habeas relief on this claim

is not warranted.

                                                 iv.

       Finally, Cameron argues that defense counsel was ineffective because he failed to review

the 911 call prior to its admission. If counsel had done so, Cameron maintains, he could have

successfully moved for the exclusion of all or part of the recording because it contained

inadmissible hearsay and was unfairly prejudicial. According to Cameron (the recording is not part

of the record), the victim sounds upset in the first part of the call but becomes calmer during the

course of the call. (ECF No. 6, PageID.843.) During the call, the dispatcher tells the victim she

can put the phone down and use the bathroom. (ECF No. 6, PageID.843.) The victim can be heard

vomiting. (ECF No. 6, PageID.843.) At one point the victim tells the dispatcher, “I am wobbly,

but okay.” (ECF No. 6, PageID.843.) Cameron maintains that, once the victim said she was okay,

the remainder of the recording was inadmissible because it no longer contained excited utterances.

He also argues that the sounds of the victim vomiting rendered the tape unfairly prejudicial.

       The Michigan Court of Appeals assumed for the purpose of its analysis that counsel should

have listened to the tape prior to trial, but nevertheless denied this claim because the tape was

properly admitted and, therefore, Cameron could not show prejudice. Cameron, 2013 WL 951213

at *10. “[I]it is not the province of a federal habeas court to reexamine state-court determinations

on state-law questions.” Ege v. Yukins, 485 F.3d 364, 375 (6th Cir. 2007) (quoting Estelle v.

McGuire, 502 U.S. 62, 67–68 (1991)). The Court defers to the state court’s interpretation of its



                                                 12
evidentiary rules. Admission of the 911 call does not implicate the Confrontation Clause. Even

assuming the victim’s 911 call was testimonial there was no Confrontation Clause violation

because the victim testified and was subject to cross-examination. See United States v. Mayberry,

540 F.3d 506, 516 (6th Cir. 2008) (citing Crawford v. Washington, 541 U.S. 36, 59 n.9 (2004)).

The state court’s denial of this claim was not unreasonable.

                                                  D.

       Cameron’s final two claims concern the fairness of his sentence. He challenges the trial

court’s scoring of offense variables and argues that the trial court did not have a substantial and

compelling reason for imposing a sentence for felon-in-possession that exceeded the sentencing

guidelines. The Michigan Court of Appeals rejected these claims on the merits. Cameron, 2015

WL 4390767 at *1–2. And neither of these claims is cognizable on habeas review.

       As to Cameron’s first challenge, a claim that the state trial court incorrectly scored,

calculated, or applied the state legislative sentencing guidelines is not a cognizable claim on federal

habeas review because it is based solely on state law. See Howard v. White, 76 F. App’x 52, 53

(6th Cir. 2003) (“A state court’s alleged misinterpretation of state sentencing guidelines and

crediting statutes is a matter of state concern only.”). “A federal court may not issue the writ on

the basis of a perceived error of state law.” Pulley v. Harris, 465 U.S. 37, 41 (1984).

       Cameron also challenges the trial judge’s departure from the sentencing guidelines. Under

Michigan law, a trial court may depart from the sentencing guidelines range if the court has a

“substantial and compelling reason for that departure and states on the record the reasons for

departure.” Mich. Comp. Laws § 769.34. In this case, the Michigan Court of Appeals held that the

trial court was not required to calculate the sentencing guidelines for the felon in possession

conviction because “a trial court does not need to score the variables for a lower crime class



                                                  13
offense, which is to be served concurrent to the higher crime class offense.” Cameron, 2015 WL

4390767 at *2. In addition, under state law, “sentencing a defendant within the range calculated

for the higher offense does not constitute a departure.” Id.

       Even assuming the trial court departed from the sentencing guidelines, Cameron fails to

state a claim. The requirement that a sentencing court articulate a “substantial and compelling

reason” for departure from the sentencing guidelines is found in Michigan, not federal, law. See

Mich. Comp. Laws § 769.34(3). Whether a state court judge is required to and does articulate

substantial and compelling reasons for departing from the sentencing guidelines is a matter of state

law. Kissner v. Palmer, 826 F.3d 898, 902 (6th Cir. 2016). “[A] mere error of state law is not a

denial of due process.” Swarthout v. Cooke, 562 U.S. 216, 222 (2011) (internal quotations

omitted). Thus, this claim is not cognizable on federal habeas review.

                                                IV.

       For the reasons given, the Court DENIES Cameron’s petition for a writ of habeas corpus.

(ECF No. 1.) The Court further finds that reasonable jurists would not debate this Court’s

resolution of Cameron’s claims, so the Court will not issue a certificate of appealability. See Slack

v. McDaniel, 529 U.S. 473, 483–84 (2000). If Cameron nonetheless chooses to appeal, he may

proceed in forma pauperis. See 28 U.S.C. § 1915(a)(3).

       SO ORDERED.

       Dated: February 3, 2020


                                      s/Laurie J. Michelson
                                      LAURIE J. MICHELSON
                                      UNITED STATES DISTRICT JUDGE




                                                 14
                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on February 3, 2020.


                                            s/Erica Karhoff
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                              15
